Williams, J.
(dissenting):
The action was brought to recover damages for personal injuries to the plaintiff, alleged to have been caused by the negligence of the defendant. The accident in which the injuries were received occurred about noon of February 2, 1895, at the junction of Broadway and Lispenard street, in the city of Hew York. The defendant’s track in approaching Broadway from the west, along Lispenard street, began to curve towards the north as it passed the crosswalk over Lispenard street, along the west side of Broadway.
There was serious controversy on the trial as to the manner in which the accident occurred, and as to the nature of the defect in the track of defendant’s road, at the place where the accident occurred. The plaintiff testified that he walked northerly along *459the westerly sidewalk on Broadway, and started to cross Lispenard street; that he passed over the southerly rail of defendant’s track,, and stepped with his right foot upon the northerly rail; that this rail was loose, the spikes being partially out and the rail settled down under his weight; that.his heel was caught between the loose rail and the piving stones, and that lie .was thrown down and received the injuries, to recover damages for which this action was brought. The defendant claimed that there was no loose rail at all \ that while there were two loose spikes in a rail at the place where the accident occurred, still the rail was held solid in its place by the other spikes, and it could not settle down under the weight of a man, and that the plaintiff slipped and fell instead of his foot getting caught between a loose rail and the paving stones. No witness was called or sworn for plaintiff excepting himself.
Several witnesses were sworn in behalf of the defendant, who testified as to the real condition of the track, and the plaintiff’s statements just after the accident, with reference to the cause of his falling and being injured. No claim was made that the plaintiff was guilty of contributory negligence. The whole controversy was over the question as to whether the defendant was guilty of negligence which caused the accident and injuries to the plaintiff.
The case was submitted to the jury under a charge which correctly stated the principles of law applicable to the questions to be determined, and the jury found for the plaintiff, fixing the damages at $1,500. We think, upon the evidence, that the jury had a right to find that the accident occurred as sworn to by the plaintiff, and that the cause of the fall was the plaintiff’s foot getting caught between a loose rail in the track and the paving stones. ' This finding necessarily involved a conclusion that there was such a defect in the track as was claimed by the plaintiff, a rail so loose as to settle down about two inches under the weight of a man stepping upon it. . The verdict can be supported upon no other theory. There was a sharp conflict upon this subject between the plaintiff on the one side and defendant’s employees (the inspector, the trackmaster and the two men sent to repair the. track after the accident) and the. two policemen. The jury were called upon to believe the one side and discredit the other. They could not find that the plaintiff was thrown down by getting his foot caught beside a loose rail unless theré was *460such a loose rail. The defendant conceded that there were two loose spikes in the rail! They may have been loosened by the passage over the rail of cars, trucks or other heavy loads, but the defendant claims that the rail was secured in its place by other spikes which were undisturbed, and that the weight of a man stepping on the rail could not settle the rail down at all. If the rail did not settle down, then the plaintiff’s fall was not chargeable to that defect in- the rail. It was within the province of the jury to believe the plaintiff and disbelieve the several witnesses for the defense. This being so, the fact was found by the jury that there was such a defect in the rail as plaintiff testified to, and his fall and subsequent injuries were the result of his foot being caught between that loose rail and the paving stones. The only remaining question is whether the jury had a right to find the defendant guilty of negligence in permitting this defective condition of the track to remain without repairing it; whether there Was sufficient evidence to support such a finding. The duty of the defendant was to exercise ordinary care in keeping its tracks in repair, so as to prevent injury to persons passing over them along the streets. (Volkmar v. Manhattan Railway Co., 134 N. Y. 418.)
While in negligence cases the plaintiff has the burden of proof upon the issue of defendant’s negligence, yet, in case of accidents upon the tracks of a railroad laid along the streets of a city, it is well settled that the existence of a patent, visible defect in the tracks, which causes any injury, raises a presumption of negligence on the part of the company in keeping the tracks in repair. (Worster v. Forty-second St., etc., R. R. Co., 50. N. Y. 203; Volkmar v. Manhattan Ry. Co., supra.)
In the Worster case it was said: “We are to assume that the defendants had a lawful right to lay their tracks in the street where the injury occurred, but this right carries with it the obligation to lay the tracks in a proper manner and keep them in repair, and if an injury occurs by reason of neglect im either of these respects, the defendants are liable in damages. * * * The defect was immediately connected with the track, and was plainly visible to the employes of the defendants, who were constantly operating the road. The duty of. remedying the defect was affirmative and absolute. Rotice to the defendants. of the defect was not *461necessary. * * * It was their duty to know it. It was patent and an omission to know that such a defect existed was prima facie negligence, as much as an omission to repair after notice. The facts tended to show that a defect had existed for some days. * * * The presumption of knowledge arises from the existence of the defects themselves. The plaintiff was only required to show that the injury resulted from the road being out of repair, and if circumstances existed showing absence of negligence, it was for the defendant to prove them. The presumption of negligence was complete when it appeared that defects existed and an injury was caused thereby.”
This is a very clear statement of the law applicable to this case. The defect here existed and injury resulted therefrom. It was a defect immediately connected with the track, and plainly visible to the employees of the defendant, who were constantly operating the road ; notice to the defendant was not necessary. It was the duty of the defendant to know it. The presumption was with the plaintiff, and it was the duty of the defendant to overcome this presumption by proof that it was not negligent, but that it used reasonable care in repairing the defect. The defendant sought to accomplish this by showing that the defect had only existed for forty minutes, and that sufficient opportunity was not thus afforded to make the repair before the accident occurred. Here, however, we are met again with the question of the credibility of the defendant’s witnesses. They testified that there was no such defect as claimed by the plaintiff, a loose rail that settled down under the weight of a man stepping upon it, but this was contradicted by the plaintiff. We have already determined that the jury had a right to believe the plaintiff and to discredit the defendant’s witnesses on this subject. Defendant’s witnesses testified that they did not observe any defect, even the loose spikes, in the morning earlier than eleven-twenty o’clock. Were the jury obliged to believe this evidence, having already discredited the witnesses' on the subject as to the nature and extent of the defect ? Might they not consider further, as a reason for disbelieving their evidence, that the nature and extent of the defect was such as could not well spring into existence at once, or in a few minutes ? The spikes might be loosened in a short time, but if the rail was so loose as to settle, under the weight *462•of a man stepping on it, two inches, would such a defect be likely to •have been produced in a few minutes? "Would it not be the result rather of hours and days ? The plaintiff had-, as bearing upon this subject, the presumption of negligence in his favor and the probabilities arising out of the nature and extent of the defect, while the defendant had the evidence of some of its witnesses that the defect (which alone they claim existed) was not observed until •eleven-twenty that morning, about forty minutes before the accident. Upon this evidence the jury found for the plaintiff, which was. in effect a finding that the defendant had not overcome the presumption of negligence by proof that the defect had existed for so short a time prior to the accident as that reasonable opportunity was not afforded defendant to repair the defect.
It seems to us the jury had a right to come to this conclusion in view of the evidence, and that the court could not interfere with • such finding.
In the Volkmar Case (supra) a similar condition of things was presented. The injury there resulted from a fall upon plaintiff of an iron plate or clip with a part of a broken bolt from defendant’s elevated structure. It was held that negligence was to be presumed from the existence of the defect and the injury resulting therefrom, and that the defendant had the burden of rebutting that presumption. Evidence was given hy an employee of defendant as to his examination of the structure to the best of his ability, and that he failed to discover any defect. The Court of Appeals held that the •evidence given was not sufficient to overcome the presumption, but •even though it was sufficient for such purpose if believed, the question -of credibility of the witness would still be involved, and was a •question for the jury. And the conclusion was that the question of negligence should have been left to the jury.
The court very properly submitted the question of the defendant’s . negligence in this case to the jury. Eo error was committed in the charge, and the judgment and order appealed from should, therefore be affirmed, with costs.
O’Brien, J., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.'